In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00100-CV




        ESTATE OF HOWARD JEFFERSON, JR.




         On Appeal from the County Court at Law
                 Bowie County, Texas
              Trial Court No. 41,896-CCL




      Before Morriss, C.J., Burgess and Stevens, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                 MEMORANDUM OPINION
       On November 3, 2016, Jebreeka Jefferson filed in the probate court of Bowie County,

Texas, an application for independent administration and letters of administration of the estate of

Howard Jefferson, Jr. On November 15, 2016, after determining that there were contested issues

involved, the probate court transferred the case to the County Court at Law of Bowie County. On

April 3, 2017, counsel for Rosie Mae Jefferson, Roselyn Jefferson, Demetra Wysinger, and

Vetrano Jefferson (the Jeffersons) filed a motion to contest the application to probate estate of

Howard Jefferson, Jr., deceased in Bowie County, Texas. In their motion, the Jeffersons argued

that the county court at law was without jurisdiction because, prior to his death, the decedent was

not domiciled in the State of Texas. On January 24, 2018, and after conducting a hearing on the

Jeffersons’ motion, the trial court, in its order appointing dependent administrator, denied the

Jeffersons’ requested relief.

       The trial court’s January 24, 2018, order denying the Jeffersons’ requested relief was a

final, appealable order. Thus, the Jeffersons were required to file either a notice of appeal, a motion

for reconsideration, or a motion for new trial within thirty days of the January 24, 2018, order. See

TEX. R. CIV. P. 329b(a); TEX. R. APP. P. 26.1(a). The clerk’s record shows that the Jeffersons’

notice of appeal was filed on October 25, 2018, a considerable time in excess of the thirty-day

requirement.

       We note, however, that, on June 21, 2018, Rosie Mae Jefferson filed a plea to the

jurisdiction, arguing for a second time that jurisdiction was improper in Bowie County, Texas. On

September 25, 2018, the trial court denied the requested relief, stating, “Jurisdiction of this Court


                                                  2
was previously ruled upon by Order entered January 24, 2018, and having heard no evidence

presented that convinces this Court that it does not have subject matter jurisdiction, the Plea to the

Jurisdiction is denied.” This is the order the Jeffersons now seek to appeal. Although the

October 25, 2018, notice appealing the trial court’s denial of Rosie Mae Jefferson’s plea to the

jurisdiction would have been timely filed, the trial court had already entered a final order on

January 24, 2018, disposing of the issue. The time for filing an appeal commenced on that date,

and not the latter date.

          In a letter dated June 19, 2019, we advised the Jeffersons of this potential defect in our

jurisdiction and afforded them the opportunity to show us how we had jurisdiction. The Jeffersons

filed a response in which they failed to offer any legal authority demonstrating how we have

jurisdiction to entertain this appeal, and we, likewise, have found no such authority. 1 We are not

authorized to alter the deadlines for perfecting appeals in civil cases. See TEX. R. APP. P. 2; In re

J.A.G., 92 S.W.3d 539, 540 (Tex. App.—Amarillo 2002, no pet.). Consequently, the Jeffersons’

notice of appeal was untimely and failed to properly invoke this Court’s jurisdiction to hear the

appeal.




1
 In their response, the Jeffersons make the conclusory statement that they were “subjected to due process deprivations,
namely lack of notice of proceedings. Consequently, [they] were unaware of the appellate deadline that resulted from
the Court’s ruling on January 24, 2018.”
                                                          3
      We dismiss the appeal for want of jurisdiction.



                                           Josh R. Morriss, III
                                           Chief Justice


Date Submitted:      July 1, 2019
Date Decided:        July 12, 2019




                                              4